DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 04/07/2022, with respect to the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 
Applicant’s arguments, see page 10, filed 04/07/2022, with respect to the drawings have been fully considered and are not persuasive. The drawings do not show the feature “the receive end” specified in the claims. Therefore, the objection of the drawings has not been withdrawn. 
Applicant’s arguments, see page 10, filed 04/07/2022, with respect to the amended claims 5, 7-9, 14, 16 and 18 have been fully considered and are persuasive.  The objection of claims 5, 7-9, 14, 16 and 18 has been withdrawn. 
Applicant’s arguments, see page 11, filed 04/07/2022, with respect to the amended claims 1, 8, 10, 17 and 19 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-2, 8, 10-11, 17 and 19 has been withdrawn. 
Applicant’s arguments, see pages 11-15, filed 04/07/2022, with respect to the amended claims 1, 8, 10, 17 and 19 have been fully considered and are not persuasive.  
Regarding claim 1, the applicant argues that “Specifically, claim 1 requires receiving, by a mobile local access network (MLAN) device, data that is sent by a terminal through a base station, wherein the terminal is a transmitting end, wherein the data comprises an identifier of a receive end and to-be-sent information, the receive end and the terminal are located in an MLAN, and the MLAN is a local access network established based on a wireless cellular network. That is, the terminal encapsulates data in the tunnel based on the information about the tunnel allocated by the MLAN controller, and sends the data to the MLAN device. The data includes the identifier of the terminal as a receive end of the data and to-be-sent information. Because the tunnel includes the base station and the LBO module, a specific process in which the terminal encapsulates the data in the tunnel and sends the data to the MLAN device is as follows: The terminal sends the data to the base station, and the base station sends the data to the LBO module. In this way, transmission on the tunnel is completed, and the LBO module sends the data to the MLAN forwarding processing module. The MLAN forwarding processing module queries, based on the identifier of the terminal as the receive end, the forwarding table to obtain the IP address of the terminal as the receive end and the information about the tunnel; and encapsulates the to-be-sent information in the tunnel based on the IP address and the information about the tunnel, and forwards the to-be-sent information to the terminal as the receive end (see e.g., paragraphs 64-66 of the present application). It is respectfully submitted such a limitation above is absent from Gu. Thus, for these and the reasons set forth above, Gu fails to teach or suggest the claimed element of "receiving, by a mobile local access network (MLAN) device, data that is sent by a terminal through a base station, wherein the terminal is a transmitting end, wherein the data comprises an identifier of a receive end and to-be-sent information, the receive end and the terminal are located in an MLAN, and the MLAN is a local access network established based on a wireless cellular network," much less "receiving, by a mobile local access network (MLAN) device, data that is sent by a terminal through a base station, wherein the terminal is a transmitting end, wherein the data comprises an identifier of a receive end and to-be-sent information, the receive end and the terminal are located in an MLAN, and the MLAN is a local access network established based on a wireless cellular network; and sending, based on an MLAN address corresponding to the identifier of the receive end, the to-be-sent information to the receive end through the base station" as presently claimed” in pages 12-14.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the terminal encapsulates data in the tunnel based on the information about the tunnel allocated by the MLAN controller, and sends the data to the MLAN device. The data includes the identifier of the terminal as a receive end of the data and to-be-sent information. Because the tunnel includes the base station and the LBO module, a specific process in which the terminal encapsulates the data in the tunnel and sends the data to the MLAN device is as follows: The terminal sends the data to the base station, and the base station sends the data to the LBO module. In this way, transmission on the tunnel is completed, and the LBO module sends the data to the MLAN forwarding processing module. The MLAN forwarding processing module queries, based on the identifier of the terminal as the receive end, the forwarding table to obtain the IP address of the terminal as the receive end and the information about the tunnel; and encapsulates the to-be-sent information in the tunnel based on the IP address and the information about the tunnel, and forwards the to-be-sent information to the terminal as the receive end) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gu discloses receiving, by a mobile local access network (MLAN) device [see Fig. 5A, para. 91, 100, 117; by Enterprise Mobile Access Controller (eMAC) 501], data that is sent by a terminal through a base station, wherein the terminal is a transmitting end [see Fig. 5A, para. 100, 117; transport data to/from the UE 140A through the AP 126 using the SWn interface (IPsec tunnel), wherein the UE 140A is a transmitting end; also see Fig. 9, para. 124-125], wherein the data comprises control data and to-be-sent information [see para. 100, 117, 125; the data comprises control-plane data and user-plane data], the receive end and the terminal are located in an MLAN [see Fig. 5A, 7, para. 100, 110; the selected eMAC 501A and the UE 140A are located in an Enterprise Mobile LAN (eMLAN)], and the MLAN is a local access network established based on a wireless cellular network [see Fig. 5A, 7, para. 91, 110; the eMLAN is a local access network established based on FWDN (WLAN) 120]; and sending, based on an MLAN address corresponding to the receive end, the to-be-sent information to the receive end through the base station [see Fig. 5A, para. 100, 112-113, 117; sending, based on an IP address of the selected eMAC 501A (using the SWn interface), the user-plane data to the selected eMAC 501A through the AP 126; also see Fig. 9, para. 124-125]. 
Rajavelsamy discloses receiving data that is sent by a terminal through a base station, wherein the data comprises an identifier of a receive end [see Fig. 6 step 603, para. 110; receiving the RAU message that is sent by a UE through an eNB, wherein the RAU message comprises I-WLAN ID, NAI and the PDG IP address].
In view of the above response, the combined system of Gu and Rajavelsamy discloses each and every elements of the amended independent claims 1, 8, 10, 17 and 19. Therefore, the 35 U.S.C. 103 rejections of claims 1-20 have not been withdrawn.

Drawings
The drawings were received on 04/07/2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the receive end” of the independent claims 1, 8, 10, 17 and 19 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The amendment of FIG. 3B filed 04/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the data includes ID of a receive end of the data” of operation S312.


    PNG
    media_image1.png
    744
    552
    media_image1.png
    Greyscale

The specification discloses 
[0064] Operation S312: The terminal encapsulates data in the tunnel based on the information about the tunnel allocated by the MLAN controller, and sends the data to the MLAN device. The data includes the identifier of the terminal as a receive end of the data and to-be-sent information.
	The added material “the data includes ID of a receive end of the data” of operation S312 of FIG. 3B is not supported by the original disclosure. The original disclosure of operation S312 discloses the data includes the identifier of the terminal as a receive end of the data.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 4, 11-16, 18, and 20 are objected to because of the following informalities:  
Claim 4 recites “a base station” in line 2. For clarity, it is suggested to change to “the base station”.
Claims 11-16, 18, and 20 recite “a program instruction” in line 2. For clarity, it is suggested to change to “the program instruction”.
Claim 13 recites “a base station” in line 4. For clarity, it is suggested to change to “the base station”.
Claim 20 recites “and/or” and “correspond/corresponds”. It is suggested to clarify the use of words instead of “/”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “A communication method, comprising: 
receiving, by a mobile local access network (MLAN) device, data that is sent by a terminal through a base station, wherein the terminal is a transmitting end, wherein the data comprises an identifier of a receive end and to-be-sent information, the receive end and the terminal are located in an MLAN, and the MLAN is a local access network established based on a wireless cellular network; and 
sending, based on an MLAN address corresponding to the identifier of the receive end, the to-be-sent information to the receive end through the base station.”
Claim 8 recites “A communication method, comprising: 
sending, by a mobile local access network (MLAN) device, an identifier of a terminal through a base station, wherein the terminal is a transmitting end, wherein the identifier of the terminal is used to obtain an MLAN address, the MLAN address is used to communicate with a device in an MLAN, and the MLAN is a local access network established based on a wireless cellular network; and 
sending data through the base station, wherein the data comprises an identifier of a receive end and to-be-sent information, and the receive end and the terminal are located in 5the MLAN.”
Claim 10 recites “A communication apparatus, comprising: 
at least one processor and a communication interface circuitry, wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from a memory to perform operations comprising: 
receiving, by a mobile local access network (MLAN) device, data that is sent by a terminal through a base station, wherein the terminal is a transmitting end, wherein the data comprises an identifier of a receive end and to-be-sent information, the receive end and the terminal are located in an MLAN, and the MLAN is a local access network established based on a wireless cellular network; and 
sending, based on an MLAN address corresponding to the identifier of the receive end, the to-be-sent information to the receive end through the base station.”
Claim 17 recites “A communication apparatus, comprising: 
at least one processor and a communication interface circuitry, wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from a memory to perform operations comprising: 
sending, by a mobile local access network (MLAN) device, an identifier of a terminal through a base station, wherein the terminal is a transmitting end, wherein the identifier of the terminal is used to obtain an MLAN address, the MLAN address is used to communicate with a device in an MLAN, and the MLAN is a local access network established based on a wireless cellular network; and 
sending data through the base station, wherein the data comprises an identifier of a receive end and to-be-sent information, and the receive end and the terminal are located in the MLAN.”
Claim 19 recites “A communication apparatus, applied for a terminal, 8comprising: 
at least one processor and a communication interface circuitry, wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from a memory to perform operations comprising: 
receiving, by a mobile local access network (MLAN) device, an identifier of the terminal through a base station, where the terminal is a transmitting end, wherein the identifier of the terminal is used to obtain an MLAN address, the MLAN address is used to communicate with a device in an MLAN, and the MLAN is a local access network established based on a wireless cellular network; and 
sending data through the base station, wherein the data comprises an identifier of a receive end and to-be-sent information, and the receive end and the terminal are located in the MLAN.”

The applicant submitted that “the terminal is the send end, which is not the receive end” in page 11 of the REMARKS.

The specification discloses 
[0064] Operation S312: The terminal encapsulates data in the tunnel based on the information about the tunnel allocated by the MLAN controller, and sends the data to the MLAN device. The data includes the identifier of the terminal as a receive end of the data and to-be-sent information.
[0066] Operation S313: The MLAN forwarding processing module queries, based on the identifier of the terminal as the receive end, the forwarding table to obtain the IP address of the terminal as the receive end and the information about the tunnel; and encapsulates the to-be-sent information in the tunnel based on the IP address and the information about the tunnel, and forwards the to-be-sent information to the terminal as the receive end.
[0093] Operation S606: The terminal sends uplink data to the LBO module through the base station, and then the LBO module forwards received data to the MLAN forwarding processing module. The data includes the identifier of the terminal as a data receive end and to-be-sent information.
[0096] Operation S607: The MLAN forwarding processing module queries, based on the identifier of the terminal as the receive end, the forwarding table to obtain the IP address of the terminal as the receive end, and forwards, based on the IP address, the to-be-sent information to the terminal as the receive end through the LBO module and the base station.

It is unclear how “the data comprises an identifier of a receive end” and how “the terminal is not the receive end” as stated by the applicant in page 11 of the REMARKS.
	The specification clearly describes the data includes the identifier of the terminal as a receive end of the data, and the terminal as the receive end. In other words, the terminal is the receive end.
	Therefore, the specification does not describe “receiving, by a mobile local access network (MLAN) device, data that is sent by a terminal through a base station, wherein the terminal is a transmitting end, wherein the data comprises an identifier of a receive end and to-be-sent information” as recited in claim 1 and similarly in claims 8, 10, 17 and 19.
	For the purpose of examination, examiner will interpret the claims as best understood.
Claims 2-7, 9, 11-16, 18 and 20 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7, 9, 15-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6, line 2, recites “a destination base station”. It is unclear whether or not it is referring to “the base station” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6, line 4, recites “a source base station”. It is unclear whether or not it is referring to “the base station” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7, line 4, recites “the MLAN address”. It is unclear whether or not it is referring to “an MLAN address” in claim 1, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites the limitation "the identifier of the terminal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear whether or not it is referring to “an identifier of a receive end” in claim 1, line 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9, line 3, recites “an MLAN address”. It is unclear whether or not it is the same as “an MLAN address” in claim 8, line 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15, line 4, recites “a destination base station”. It is unclear whether or not it is referring to “the base station” in claim 10. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15, line 6, recites “a source base station”. It is unclear whether or not it is referring to “the base station” in claim 10. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16, line 6, recites “the MLAN address”. It is unclear whether or not it is referring to (a) “an MLAN address” in claim 11, line 7 or (b) “an MLAN address” in claim 10, line 10. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18, line 5, recites “an MLAN address”. It is unclear whether or not it is the same as “an MLAN address” in claim 17, line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20, line 5, recites “an MLAN address”. It is unclear whether or not it is the same as “an MLAN address” in claim 19, lines 8-9. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2013/0267166 A1) in view of Rajavelsamy et al. (US 2013/0042304 A1, hereinafter “Rajavelsamy”).

Regarding claims 1 and 10, Gu discloses a communication apparatus [see Fig. 11, para. 129-136; a computer system A00], comprising: 
at least one processor and a communication interface circuitry [see Fig. 11, para. 131; CPU A02, communication port A04 and I/O port A06], wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from a memory to perform operations [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations] comprising: 
receiving, by a mobile local access network (MLAN) device [see Fig. 5A, para. 91, 100, 117; by Enterprise Mobile Access Controller (eMAC) 501], data that is sent by a terminal through a base station, wherein the terminal is a transmitting end [see Fig. 5A, para. 100, 117; transport data to/from the UE 140A through the AP 126 using the SWn interface (IPsec tunnel), wherein the UE 140A is a transmitting end; also see Fig. 9, para. 124-125], wherein the data comprises control data and to-be-sent information [see para. 100, 117, 125; the data comprises control-plane data and user-plane data], the receive end and the terminal are located in an MLAN [see Fig. 5A, 7, para. 100, 110; the selected eMAC 501A and the UE 140A are located in an Enterprise Mobile LAN (eMLAN)], and the MLAN is a local access network established based on a wireless cellular network [see Fig. 5A, 7, para. 91, 110; the eMLAN is a local access network established based on FWDN (WLAN) 120]; and 
sending, based on an MLAN address corresponding to the receive end, the to-be-sent information to the receive end through the base station [see Fig. 5A, para. 100, 112-113, 117; sending, based on an IP address of the selected eMAC 501A (using the SWn interface), the user-plane data to the selected eMAC 501A through the AP 126; also see Fig. 9, para. 124-125]. 
Gu does not explicitly disclose the data comprises an identifier of a receive end.
However, Rajavelsamy teaches receiving data that is sent by a terminal through a base station, wherein the data comprises an identifier of a receive end [see Fig. 6 step 603, para. 110; receiving the RAU message that is sent by a UE through an eNB, wherein the RAU message comprises I-WLAN ID, NAI and the PDG IP address].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving data that is sent by a terminal through a base station, wherein the data comprises an identifier of a receive end”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].

Regarding claims 2 and 11, Gu discloses wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from the memory to perform operations comprising a process of establishing the MLAN [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations], comprises: 
receiving an identifier that is of the terminal and that is sent by the terminal through the base station [see Fig. 7, 8A, step 3, para. 111; receiving user ID (identifier of UE 140A) and that is sent by the UE 140A through AP 126; also see Fig. 5A, para. 95-98]; and 
allocating, to the terminal, an MLAN address corresponding to the identifier of the terminal [see Fig. 7, 8A, steps 3-6, para. 111-112; forwarding, to the UE 140A, a new eMAC IP address of a selected eMAC 501A, the user ID (identifier of UE 140A) is used to obtain the new eMAC IP address]. 

Regarding claims 3 and 12, Gu discloses wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from the memory to perform operations comprising the process of establishing the MLAN [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations], further comprises: 
allocating, to the terminal, a tunnel corresponding to the identifier of the terminal [see Fig. 5A, 7, 8A, steps 3, 21, para. 111-117; allocating, to the UE 140A, an IPsec tunnel corresponding to the user ID (identifier of UE 140A)]; and 
sending information about the tunnel to the terminal through the base station [see Fig. 5A, 7, 8A, steps 14, 20, 21, para. 115, 117; sending information about the IPsec tunnel to the UE 140A through the AP 126]. 

Regarding claims 4 and 13, Gu discloses wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from the memory to perform operations [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations] comprising: the receiving data that is sent by the terminal through a base station, comprises: 
receiving the data that is encapsulated in the tunnel and that is sent by the terminal through the base station [see Fig. 5A, para. 100, 117; transport data to/from the UE 140A through the AP 126 using the SWn interface (IPsec tunnel); also see Fig. 9, para. 124-125]. 

Regarding claims 5 and 14, Gu discloses wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from the memory to perform operations [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations] comprising: the allocating, to the terminal, the MLAN address corresponding to the identifier of the terminal [see Fig. 7, 8A, steps 3-6, para. 111-112; forwarding, to the UE 140A, a new eMAC IP address of a selected eMAC 501A, the user ID (identifier of UE 140A) is used to obtain the new eMAC IP address], comprises: 
if it is determined, based on the identifier of the terminal, that the terminal is valid [see Fig. 8A, steps 8-20, para. 113-117; if it is determined, based on the user ID (identifier of UE 140A), that the UE 140A is valid], allocating, to the terminal, the MLAN address corresponding to the identifier of the terminal [see Fig. 7, 8A, steps 3-6, para. 111-112; forwarding, to the UE 140A, a new eMAC IP address of a selected eMAC 501A, the user ID (identifier of UE 140A) is used to obtain the new eMAC IP address]; and 
the allocating, to the terminal, the tunnel corresponding to the identifier of the terminal [see Fig. 5A, 7, 8A, steps 3, 21, para. 111-117; allocating, to the UE 140A, an IPsec tunnel corresponding to the user ID (identifier of UE 140A)] comprises: 
if it is determined, based on the identifier of the terminal, that the terminal is valid [see Fig. 8A, steps 8-20, para. 113-117; if it is determined, based on the user ID (identifier of UE 140A), that the UE 140A is valid], allocating, to the terminal, the MLAN address corresponding to the identifier of the terminal [see Fig. 5A, 7, 8A, steps 3, 21, para. 111-117; allocating, to the UE 140A, an IPsec tunnel corresponding to the user ID (identifier of UE 140A)]. 

Regarding claims 7 and 16, Gu does not explicitly disclose receiving a request for releasing the MLAN that is sent by the terminal through the base station; and releasing the MLAN address and the tunnel that corresponds to the identifier of the terminal.
However, Rajavelsamy teaches sending, by a terminal through a base station, a request for releasing a WLAN; and releasing the WLAN address and/or the tunnel that correspond/corresponds to an identifier of the terminal [see Fig. 3 steps 313-314, para. 71-72; Fig. 4 steps 413-414, para. 90-91; Fig. 5 steps 512-513, para. 105-106; Fig. 6 steps 611-612, para. 119-120; sending, by a UE through eNB, a HO complete message for releasing the old IP address that corresponds to an identifier of the UE; and releasing the old IP address that corresponds to the identifier of the UE (also see para. 45-51)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending, by a terminal through a base station, a request for releasing a WLAN; and releasing the WLAN address and/or the tunnel that correspond/corresponds to an identifier of the terminal”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].

Regarding claims 8 and 17, Gu discloses a communication apparatus [see Fig. 11, para. 129-136; a computer system A00], comprising: 
at least one processor and a communication interface circuitry [see Fig. 11, para. 131; CPU A02, communication port A04 and I/O port A06], wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from a memory to perform operations [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations] comprising: 
sending, by a mobile local access network (MLAN) device [see Fig. 5A, 7, 8A, para. 91; sending by Enterprise Mobile Access Controller (eMAC) 501], an identifier of a terminal through a base station [see Fig. 7, 8A, step 6, para. 112; user ID (identifier of UE 140A) through AP 126; also see Fig. 5A, para. 95-98], wherein the terminal is a transmitting end [see Fig. 8A, step 3, para. 111; the UE 140A is a transmitting end], wherein the identifier of the terminal is used to obtain an MLAN address [see Fig. 8A, steps 4-6, para. 112; the user ID (identifier of UE 140A) is used to obtain a new eMAC IP address], the MLAN address is used to communicate with a device in an MLAN [see Fig. 5A, 7, 8A, para. 112; the new eMAC IP address is used to communicated with a selected eMAC 501A in an Enterprise Mobile LAN (eMLAN); also see Fig. 8A, steps 7-21, para. 113-117; establishing SWn interface (IPsec tunnel) with the new eMAC IP address], and the MLAN is a local access network established based on a wireless cellular network [see Fig. 5A, 7, para. 91, 110; the eMLAN is a local access network established based on FWDN (WLAN) 120]; and 
sending data through the base station [see Fig. 5A, para. 100, 117; transport data to/from the UE 140A through the AP 126 using the SWn interface (IPsec tunnel); also see Fig. 9, para. 124-125], wherein the data comprises control data and to-be-sent information [see para. 100, 117; the data transported using the SWn interface (IPsec tunnel) comprises control-plane data and user-plane data; also see Fig. 9, para. 124-125], and the receive end and the terminal are located in the MLAN [see Fig. 5A, 7, para. 100, 110; the selected eMAC 501A and the UE 140A are located in the eMLAN].
Gu does not explicitly disclose the data comprises an identifier of a receive end.
However, Rajavelsamy teaches sending data through a base station, wherein the data comprises an identifier of a receive end [see Fig. 6 step 603, para. 110; UE sends the RAU message through an eNB, wherein the RAU message comprises I-WLAN ID, NAI and the PDG IP address].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending data through a base station, wherein the data comprises an identifier of a receive end”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].

Regarding claims 9 and 18, Gu does not explicitly disclose a request for releasing the MLAN, wherein the request for releasing the MLAN is used by the MLAN to release an MLAN address and a tunnel that corresponds to the identifier of the terminal.
However, Rajavelsamy teaches sending, by a terminal through a base station, a request for releasing a WLAN, wherein the request for releasing the WLAN is used by the WLAN to release an WLAN address and/or a tunnel that correspond/corresponds to an identifier of a terminal [see Fig. 3 steps 313-314, para. 71-72; Fig. 4 steps 413-414, para. 90-91; Fig. 5 steps 512-513, para. 105-106; Fig. 6 steps 611-612, para. 119-120; sending, by a UE through eNB, a HO complete message for releasing the old IP address that corresponds to an identifier of the UE (also see para. 45-51)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending, by a terminal through a base station, a request for releasing a WLAN, wherein the request for releasing the WLAN is used by the WLAN to release an WLAN address and/or a tunnel that correspond/corresponds to an identifier of a terminal”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between the a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].

Regarding claim 19, Gu discloses a communication apparatus, applied for a terminal [see Fig. 11, para. 129-136; a computer system A00, applied for a UE 140A], comprising: 
at least one processor and a communication interface circuitry [see Fig. 11, para. 131; CPU A02, communication port A04 and I/O port A06], wherein the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from a memory to perform operations [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations] comprising: 
receiving, by a mobile local access network (MLAN) device [see Fig. 5A, 7, 8A, para. 91; receiving by Enterprise Mobile Access Controller (eMAC) 501], an identifier of a terminal through a base station [see Fig. 7, 8A, step 3, para. 111; user ID (identifier of UE 140A) through AP 126; also see Fig. 5A, para. 95-98], wherein the terminal is a transmitting end [see Fig. 8A, step 3, para. 111; the UE 140A is a transmitting end], wherein the identifier of the terminal is used to obtain an MLAN address [see Fig. 8A, steps 4-6, para. 112; the user ID (identifier of UE 140A) is used to obtain a new eMAC IP address], the MLAN address is used to communicate with a device in an MLAN [see Fig. 5A, 7, 8A, para. 112; the new eMAC IP address is used to communicated with a selected eMAC 501A in an Enterprise Mobile LAN (eMLAN); also see Fig. 8A, steps 7-21, para. 113-117; establishing SWn interface (IPsec tunnel) with the new eMAC IP address], and the MLAN is a local access network established based on a wireless cellular network [see Fig. 5A, 7, para. 91, 110; the eMLAN is a local access network established based on FWDN (WLAN) 120]; and 
sending data through the base station [see Fig. 5A, para. 100, 117; transport data to/from the UE 140A through the AP 126 using the SWn interface (IPsec tunnel); also see Fig. 9, para. 124-125], wherein the data comprises control data and to-be-sent information [see para. 100, 117; the data transported using the SWn interface (IPsec tunnel) comprises control-plane data and user-plane data; also see Fig. 9, para. 124-125], and the receive end and the terminal are located in the MLAN [see Fig. 5A, 7, para. 100, 110; the selected eMAC 501A and the UE 140A are located in the eMLAN].
Gu does not explicitly disclose the data comprises an identifier of a receive end.
However, Rajavelsamy teaches sending data through a base station, wherein the data comprises an identifier of a receive end [see Fig. 6 step 603, para. 110; UE sends the RAU message through an eNB, wherein the RAU message comprises I-WLAN ID, NAI and the PDG IP address].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending data through a base station, wherein the data comprises an identifier of a receive end”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].

Regarding claim 20, Gu does not explicitly disclose a request for releasing the MLAN, wherein the request for releasing the MLAN is used by the MLAN to release an MLAN address and/or a tunnel that correspond/corresponds to the identifier of the terminal.
However, Rajavelsamy teaches sending, by a terminal through a base station, a request for releasing a WLAN, wherein the request for releasing the WLAN is used by the WLAN to release an WLAN address and/or a tunnel that correspond/corresponds to an identifier of a terminal [see Fig. 3 steps 313-314, para. 71-72; Fig. 4 steps 413-414, para. 90-91; Fig. 5 steps 512-513, para. 105-106; Fig. 6 steps 611-612, para. 119-120; sending, by a UE through eNB, a HO complete message for releasing the old IP address that corresponds to an identifier of the UE (also see para. 45-51)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending, by a terminal through a base station, a request for releasing a WLAN, wherein the request for releasing the WLAN is used by the WLAN to release an WLAN address and/or a tunnel that correspond/corresponds to an identifier of a terminal”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu  in view of Rajavelsamy and Bosch et al. (US 2012/0134346 A1, hereinafter “Bosch”).

Regarding claims 6 and 15, Gu the at least one processor cooperates with the communication interface circuitry, configured to invoke a program instruction from the memory to perform operations [see Fig. 11, para. 129-136, 147; CPU A02 cooperates with the communication port A04 and I/O port A06, configured to invoke logic instructions from a memory A01 to perform operations] comprising: receiving information about a base station, wherein the information about the base station is sent by the terminal through the base station [see Fig. 5A, 7, 8A, step 8, para. 30, 100, 113; receiving, from the UE 140A through AP 126, an APN in an IKEv2_AUTH request]; and the base station used to send the to-be-sent information to the receive end [see Fig. 5A, 7, para. 100, 117; AP 126 used to send the user-plane data to the selected eMAC 501A].
Gu does not explicitly discloses receiving information about a “destination” base station “to which the terminal is handed over”, wherein the information about the “destination” base station is sent by the “destination” base station “if the terminal is handed over from a source base station to the destination base station”; and “updating, from the source base station to the destination base station”, the base station used to send the to-be-sent information to the receive end.
However, Rajavelsamy discloses receiving information about a base station [see Fig. 6, step 603, para. 110-111; receiving a handover preparation request including I-WLAN ID, NAI and the PDG IP address], wherein the information about a base station is sent if the terminal is handed over from a source base station to a destination base station [see Fig. 6, para. 107-120; the handover preparation request is sent if the UE is handed over from the I-WLAN AS (AP) to the EUTRAN AS (ENB); also see Fig. 1-2, para. 3-6]; and updating, from the source base station to the destination base station, the base station used to send the to-be-sent information to the receive end [see Fig. 6, steps 606-607, para. 113-114; updating, from the I-WLAN AS (AP) to the EUTRAN AS (ENB), the ENB used to send the UE destined packets].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving information about a base station, wherein the information about the base station is sent if the terminal is handed over from a source base station to the destination base station; and updating, from the source base station to the destination base station, the base station used to send the to-be-sent information to the receive end”, as taught by Rajavelsamy, into the system of Gu so that it would support the UE to perform a smooth handover between a WLAN and EUTRAN access systems [see Rajavelsamy, para. 28].
The combined system of Gu and Rajavelsamy does not explicitly disclose receiving information about a “destination” base station “to which the terminal is handed over”, wherein the information about a “destination” base station is sent by “the destination base station” if the terminal is handed over from a source base station to the destination base station.
However, Bosch teaches receiving information about a destination base station to which a terminal is handed over, wherein the information about a destination base station is sent by the destination base station if the terminal is handed over from a source base station to the destination base station [see Fig. 4-6, para. 105, 108, 125; receiving information about a target (new) eNB to which a UE is handed over, wherein the information about the target (new) eNB is sent by the target (new) eNB if the terminal is handed over from a source (old) eNB to the target (new) eNB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving information about a destination base station to which a terminal is handed over, wherein the information about a destination base station is sent by the destination base station if the terminal is handed over from a source base station to the destination base station”, as taught by Bosch, into the combined system of Gu and Rajavelsamy so that it would improve mobility management in wireless communication systems [see Bosch, para. 1].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469